Citation Nr: 1631350	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  06-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1989 to April 1990.

This matter comes before the Board of Veterans' Appeals  (Board) from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the Veteran's claims file was subsequently transferred to the St. Petersburg, Florida RO.

By way of brief background, in a May 2013 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD and disorders other than PTSD.  The Veteran appealed the May 2013 Board decision that denied service connection for an acquired psychiatric disorder, to include PTSD and disorders other than PTSD, to the United States Court of Appeals for Veterans Claims (Court).  

In an order dated March 2014, the Court granted a Joint Motion for Remand (JMR), which remanded the issue of service connection for an acquired psychiatric disorder, to include PTSD and disorders other than PTSD, back to the Board for development consistent with the JMR.  In pertinent part, the JMR found that while the Board conceded that the Veteran had current diagnoses of bipolar disorder, depression, and adjustment disorder, the decision did not adequately address whether the Veteran's bipolar disorder was related to her service.

In a September 2014 Board decision, the Board bifurcated the acquired psychiatric disorder issues, addressing the merits of the claim for PTSD, and remanded the claim for an acquired psychiatric disorder, other than PTSD for a VA examination.  In April 2015 and September 2015, the Board again remanded this matter for VA examinations, finding that the record did not contain a VA examination that adequately complied with the Board remands' instructions.  The matter is again before the Board.  




FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder other than PTSD that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other than PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, a VCAA letter dated January 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in June 2010, August 2010, March 2013, October 2014 and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the latest November 2015 VA examination is adequate as to the question of whether the Veteran has an acquired psychiatric disability other than PTSD that is related to active service.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file and examination and interview of the Veteran.  The VA opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also finds that the November 2015 VA opinion satisfies the Board's September 2015 remand directives, and ensures compliance with all prior Board remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Also, a veteran is considered to have been in sound condition upon entry into service, except as to defects, infirmities, or disorders noted on the entrance examination, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease preexisted service and was not aggravated during service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  However, the Court has held that the presumption of soundness does not apply to congenital defects because such defects are not considered diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009); see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Congenital or developmental defects (including personality disorders) are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2014); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (a personality disorder is not the type of disease-or-injury related defect to which the presumption of soundness can apply).  While service connection for personality disorder is barred by regulation, where a personality disorder is aggravated by active military service, compensation remains available.  See VAOPGCPREC 82-90 (a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but service connection could be granted if there is superimposed injury or disease in service and the preexisting disorder is aggravated (permanently increased in severity) during service).

Facts 

The Veteran's September 1988 enlistment examination report shows a normal psychiatric evaluation, and she did not report any psychiatric symptoms at the time of her enlistment.  Indeed, she checked "no" next to "depression or excessive worry" and "nervous trouble of any sort" on her Report of Medical History, completed as part of the enlistment examination.  In May 1989, she sought treatment for feelings of stress and discouragement associated with physical injuries.  She was diagnosed with adjustment disorder with depressed mood.  A month later, in June 1989, a psychologist administered the Minnesota Multiphasic Personality Inventory (MMPI) and noted that the adjustment disorder with depressed mood had resolved.  However, he diagnosed an antisocial personality.

In November 1989, the Veteran was admitted to the hospital for symptoms of depression, including weight loss, inability to maintain sleep, and decreased appetite.  Multiple stressors were noted, including problems with her command over light duty, her husband being involved in a car accident, and her mother being diagnosed with cancer.  Although she was admitted with a diagnosis of "rule out major depression," she was discharged with a diagnosis of personality disorder not otherwise specified with dependent and avoidant traits.  

The Veteran underwent a psychological evaluation in February and March 1990.  The examining psychologist did not make any diagnoses on Axis I of the DSM-IV diagnosis chart, but diagnosed personality disorder not otherwise specified with avoidant and dependent features manifested by feeling easily hurt by criticism, avoidance of activities that involve significant interpersonal contact, reticence in social situations, fear of being embarrassed, inability to make every day decisions without advice or reassurance from others, a feeling of helplessness when close relationships end, and preoccupation with fears of being abandoned.  On the Veteran's April 1990 separation examination, she denied suffering acute mood or sleep disturbance.  The Veteran was administratively separated from active service as unsuitable due to her personality disorder in April 1990. 

Following service separation in April 1990, the evidence of record shows no mention of psychiatric symptoms until December 1993, when the Veteran filed an initial claim of entitlement to service connection for depression and personality disorder.  A March 1994 VA examiner found no evidence of an Axis I diagnosis, but provided an Axis II diagnosis of mixed personality disorder, with immature, passive-aggressive, and avoidant features.  The examiner indicated that the personality disorder was not currently manifesting because the Veteran was not under any stress whatsoever.  

The Veteran filed a claim for an acquired psychiatric disorder in June 2004.  The next chronological documentation of treatment or diagnosis of a psychiatric disorder is from August 2004, when the Veteran was diagnosed with adjustment disorder.  VA treatment records dated from 2001 to 2004 are negative for treatment of psychiatric symptoms, including a negative October 2001 depression screening.  VA treatment records from dated 2009 and 2011 reveal diagnosis of adjustment disorder, mood disorder, bipolar affective disorder, and dysthymia.

The Veteran was afforded a VA examination in June 2010.  The VA examiner reviewed the claims file, including service treatment records, and conducted an interview and psychiatric evaluation of the Veteran.  The examiner assessed mood disorder not otherwise specified (NOS) on Axis I and personality disorder NOS on Axis II, but was unable to provide an opinion as to if the mood related symptoms could be related to service.

The Veteran was afforded another VA examination with a different examiner in August 2010.  The VA examiner assessed depressive disorder not otherwise specified and alcohol abuse on Axis I, but, again, was unable to provide an opinion as to whether those disorders were related to active service. 

A VA opinion was again obtained in March 2013 from the same examiner who conducted the June 2010 VA examination to review newly received records and assess whether the Veteran's current acquired psychiatric disabilities were related to her military service.  The opinion states that the Veteran's acquired psychiatric disorders (depressive disorder not otherwise specified and alcohol abuse) are not caused by or a result of a condition diagnosed in service on Axis I.  The VA examiner stated there was no objective evidence to support such a relationship, noting that the in-service diagnosis of adjustment disorder was found to be resolved in 1989, and that her final diagnosis was personality disorder.  

The examiner explained that personality disorders are collections of traits that have become so rigid that they work to an individual's disadvantage to the point that they impair functioning or cause distress.  The VA examiner further reasoned that neither the current depressive disorder nor alcohol abuse was diagnosed during service as conditions that lingered until discharge.  Addressing the Veteran's various Axis I diagnoses, the examiner stated that the discrepancy in clinical diagnoses over the years may be due to the fact that affective dysregulation is common in personality disordered individuals and emotional distress can be due to Axis II traits and features and maladaptive coping.  Moreover, the VA examiner noted that the Veteran denied any symptoms of a psychiatric disorder at the March 1994 VA examination, just four years after service separation.  No Axis I diagnoses were given at that time; rather, the 1994 VA examiner diagnosed a personality disorder.  This, according to the examiner, demonstrates that the Veteran has no acquired psychiatric disorder that had its onset in service and was maintained soon after service and especially not to the present time. 

After the matter was returned to the Board post-JMR for further consideration of the etiology of the bipolar disorder, the Board remanded the matter for a new VA examination.  The October 2014 VA examiner noted that she "cannot concur" that the Veteran had bipolar disorder, and noted that moods may have been erratic as due to a personality disorder.  With respect to "any other acquired conditions" (i.e. conditions other than PTSD), the examiner stated that "there is no objective medical evidence found to support a nexus."  The examiner noted her opinion that adjustment disorder was "found to be resolved in 1989" with a final diagnosis being a personality disorder.  Nonetheless, the examiner did note that depressive disorder not otherwise specified (NOS) was present, but that there was "no objective evidence to support a relationship" to active service.  The examiner made note that in 1994, post-service treatment records only indicated a diagnosis of a personality disorder being present at that time.  

The Veteran underwent a psychiatric examination in May 2015, at which time the examiner, in pertinent part, diagnosed the Veteran with anxiety disorder and cannabis abuse, as well as personality disorder.  The examiner declined to offer an etiological opinion for the anxiety diagnosis, indicating that such an opinion could not be rendered without resort to speculation.  An addendum opinion was rendered in June 2015, at which time the examiner stated that etiological opinions regarding bipolar disorder, adjustment disorder, and depression could not be rendered without resort to speculation.  The examiner stated that she did not "know which criteria and/or elements other mental health professionals took into account for given diagnoses."  

The Veteran submitted a lay statement from a friend dated May 2015, in which the friend described the Veteran eating, drinking, and smoking excessively.  The Veteran also submitted a statement dated June 2015 in which she described the spousal abuse and symptoms she described as consistent with bipolar disorder, anxiety and depression.

The Veteran appeared for a VA examination in November 2015.  The examiner interviewed the Veteran and thoroughly reviewed the claims file.  The examiner found that the Veteran meets the diagnostic criteria for "other specified personality disorder," but does not meet the diagnostic criteria for another disorder, including bipolar disorder, anxiety disorder, depression and adjustment disorder.  The examiner concurred with the military psychologist who in 1990 diagnosed personality disorder, and indicated that other diagnoses made after release from active duty were not appropriate as the DSM-V states that diagnoses can be made only "if the disturbance is not better explained by another disorder."  The examiner, concurring with the military psychologist, indicated that personality disorder is the better explanation of on-going chronic mood, behavior, and thought disturbances evident since early adolescence.

The examiner reasoned that after interviewing the Veteran and after thoroughly reviewing all of her service treatment records and many of the reports and notes from her post-military mental health evaluations, the sole diagnosis of other specified personality disorder (mixed personality features) is adequate and sufficient to explain the Veteran's pre-military, active duty, and post-military, mood, behavioral, and thought disturbances.  The examiner did not agree that additional diagnoses, such as anxiety disorder, bipolar disorder, adjustment disorder, depression, alcohol abuse, cannabis abuse, are necessary or warranted, since by definition, a personality disorder inherently exhibits mood, behavior, and thought disturbance.  The examiner then explained the DSM-V essential elements of a personality disorder and noted the service treatment records and other mental health information that provided substantial evidence to support the diagnosis of personality disorder.  

The examiner opined that the Veteran's personality disorder, is not caused by, nor the result of, nor aggravated by her service in the Marine Corps.  In addition, the examiner concluded that the other previously rendered diagnoses, bipolar disorder, anxiety disorder, depression, adjustment disorder, have not been demonstrated to meet full-DSM V criteria.  For each of these diagnoses DSM-V stipulates that the diagnosis can be made only "If the disturbance is not better explained by another mental disorder."  The examiner agreed with the military psychologist that this Veteran's personality disorder, is a better explanation of her on-going, chronic mood, behavior, and thought disturbances evident since early adolescence.  Also, psychoactive substance abuses (e.g., alcohol and cannabis), are behaviors commonly found in personality disorders, especially those with Cluster B and Cluster C features.  Highlighting each substance abused is useful for treatment purposes, but otherwise specifically identifying each as separate diagnosis is not necessary, since, again, substance abuse is a common feature, particularly of Cluster B and C personality disorders.

Analysis

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Veteran contends that her psychiatric disorders other than PTSD, including bipolar disorder and depression, were misdiagnosed as a personality disorder and began during active service, or, in the alternative, that the bipolar disorder and depression were superimposed upon her personality disorder.  The Board finds the evidence of record insufficient to support the Veteran's contentions.

The Board finds the preponderance of the evidence shows that the Veteran suffers from personality disorder which is the root of her psychiatric symptoms.  During the most recent November 2015 VA examination, the examiner interviewed the Veteran and thoroughly reviewed the claims file.  The examiner found that the Veteran meets the diagnostic criteria for "other specified personality disorder," but does not meet the diagnostic criteria for another disorder, including bipolar disorder, anxiety disorder, depression and adjustment disorder.  The examiner concurred with the military psychologist who in 1990 diagnosed personality disorder, and indicated that other diagnoses made after release from active duty were not appropriate as the DSM-V states that diagnoses can be made only "if the disturbance is not better explained by another disorder."  The examiner, concurring with the military psychologist, indicated that personality disorder is the better explanation of on-going chronic mood, behavior, and thought disturbances evident since early adolescence.  

Of the medical evidence of record, the Board affords the November 2015 VA examination the most probative weight.  It is based upon interview of the Veteran, review of the claims file, and contains complete rationale.  It discusses the Veteran's present symptoms and history of psychiatric symptoms, and using medical expertise and reasoning explains why personality disorder encompasses the symptoms and is the most accurate explanation for the symptoms.  Its explanation that other diagnoses made after release from active duty were not appropriate as the DSM-V states that diagnoses can be made only "if the disturbance is not better explained by another disorder" is especially pertinent, as it establishes a competent basis for while other diagnoses are of record, personality disorder is the prevailing, overarching diagnosis.  

Further, the November 2015 opinion is supported by the other evidence of record.  The military psychologist in 1989 diagnosed personality disorder, and after hospitalized in November 1989, personality disorder was the diagnosis confirmed.  In February and March 1990 as well, examining psychologists diagnosed personality disorder with no Axis I diagnosis found.  A March 1994 VA examiner found no evidence of an Axis I diagnosis, and diagnosed personality disorder.  More recently, the October 2014 VA examiner noted that she "cannot concur" that the Veteran had bipolar disorder, and noted that moods may have been erratic as due to a personality disorder.  Thus, the more probative evidence of record reflects that the sole diagnosis during the appeal period was personality disorder.

Congenital or developmental defects, such as personality disorders, are not considered to be diseases or injuries within the meaning of the applicable legislation and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

The Board acknowledges the Veteran's argument that she did not have a history of psychiatric treatment prior to service, as demonstrated by her negative enlistment examination report, and that, therefore, the presumption of soundness should apply to her claim.  However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the presumption of soundness found in 38 U.S.C.A. § 1111 does not apply to disorders, such as congenital defects, which are expressly excluded from qualification for service connection by 38 C.F.R. § 3.303(c).  See Morris v. Shinseki, 678 F.3d 1346 (Fed. Cir. 2012).

Since the presumption of soundness does not apply to the Veteran's personality disorder, it must be shown that a psychiatric disability (e.g., depression or bipolar disorder) was superimposed upon the personality disorder during service in order for service connection to be warranted.  The Board finds that a psychiatric disability other than PTSD was not superimposed upon the Veteran's congenital personality disorder, nor did an acquired psychiatric disorder have its onset during active service. 
Service treatment records demonstrate no chronic psychiatric disorder diagnosed while the Veteran was in service.  Indeed, in June 1989, after administering a full mental health evaluation, including the MMPI, a psychologist specifically found that the Veteran's adjustment disorder with depressed mood had resolved.  Further, in March 1990, a psychiatrist concluded that the Veteran did not meet the criteria for any Axis I diagnoses.  The Board takes this to be a strong indication that the Veteran's complaints of depression in service were not in fact evidence of the onset of an acquired psychiatric disability in service, whether superimposed upon the personality disorder or not.

As well, symptoms of a psychiatric disorder have not been unremitting since service separation in April 1990.  Thus, there is no showing of any findings, diagnosis, or treatment of an acquired psychiatric disorder for fourteen years after service separation, which tends to weigh against a finding of unremitting symptoms of an acquired psychiatric disorder after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Other evidence of record showing that symptoms of an acquired psychiatric disorder were not continuous since service includes the March 1994 VA examination that is negative for an Axis I diagnosis.

Further, the Board recognizes the Veteran's statements and the other lay statements of record which attribute the Veteran's psychiatric symptoms to events in service, including spousal abuse.  However, the matter of medical etiology, or relationship, the matter on which these claims turn, is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and other lay persons are not shown to have the appropriate medical training and expertise, they are not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions that current psychiatric disorders are related to service are far outweighed by the opinion of the November 2015 VA examiner and by other evidence of record including the more contemporaneous service separation examination report which is negative for any psychiatric findings, symptoms, or diagnoses except for personality disorder, the March 1994 VA examination report which did not find any Axis I diagnosis was warranted, and VA treatment records from 2001 to 2004 which do not show treatment for any psychiatric symptoms.  As such, the Board does not find that the evidence sufficiently supports unremitting psychiatric symptomatology since service, so as to warrant a finding of a nexus between the any current psychiatric disorder and active service. 

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between any current psychiatric disorder and active service.  As explained above, the November 2015 VA examiner competently attributed all psychiatric and mood symptoms to a personality disorder.  Thus, the probative nexus opinion on file weighs against a finding of direct service connection for acquired psychiatric disability other than PTSD.

In regard to the Veteran's diagnoses of cannabis and alcohol usage, the Board notes that VA's General Counsel has concluded that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs (a substance abuse disability) is precluded for purposes of all VA benefits for claims filed after October 31, 1990, which includes this Veteran's claim.  VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (1999); see also VAOPGCPREC 2-98, 63 Fed. Reg. 31, 263 (1998).  VA General Counsel precedent opinions are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 (1993).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's personality disorder and her military service, including no credible evidence of unremitting symptoms of a psychiatric disorder during active service, unremitting symptomatology of a psychiatric disorder following service separation, or competent medical evidence establishing a link between a currently diagnosed acquired psychiatric disability and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disability, and outweighs the Veteran's contentions regarding in-service chronic psychiatric disability symptoms and post-service psychiatric disability symptoms.

In the absence of any other competent or medical evidence that the Veteran's current psychiatric condition had an onset during or is otherwise etiologically related to service, to include that it was superimposed over an in-service personality disorder, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


